DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.

Claim Status
Claims 1, 6-8, and 17-20 are pending. 
Claims 2-5 and 9-16 are cancelled.
Claims 1, 6-8, and 17-20 have been examined.

Priority
This application is a 371 of PCT/EP2017/074593 filed on 09/28/2017, which claims foreign priority of EP 16191453.6 filed on 09/29/2016. The priority document disclosed “dose adjustment in response to hypocalcemia or hypercalcemia is performed in increments of no more than 25%”, but the concept of dosage reduction after the first administration of parathyroid hormone (PTH) and a dosing holiday was first disclosed in the enabled Example 22 of 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/4/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Rejection
All rejections of record are withdrawn because the amendment of “dose is reduced in response to hypercalcemia by no more than 25% of a dose on first administering the controlled release PTH compound to the patient” overcome all rejections of record.

New ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
nd reduced dosage of PTH based on the unspecified first dosage of PTH in claim 1. The metes and bounds are indefinite because the claims fail to distinctly define the relationship of the first PTH dosage and treatment of hypoparathyroidism. Claims 6-8, and 17-20 are rejected as depending on claim 1. See MPEP 2173.05 (b)(II) states “A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 6-8, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sprogoe et al. (WO 2017/148883 A1) in view of Finkelstein et al. (J Clin Endocrinol Metab 94: 2495–2501, 2009).
Claim 1 is drawn to a method of treating a patient having hypoparathyroidism as follows.

    PNG
    media_image1.png
    713
    701
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    119
    732
    media_image2.png
    Greyscale
Sprogoe et al. teach a parathyroid hormone (PTH) and their use (Abstract). Sprogoe et al. teach the most preferably treated disease is hypoparathyroidism (p94, line 27; claim 18). Sprogoe et al. show a controlled release human PTH 1-34 (p9, line 5-6; 100% homology to this instant SEQ ID NO: 51) prodrug conjugated to 40 kDa PEG above 
Sprogoe et al. do not explicitly teach a dosage regimen is reduced in response to hypercalcemia by no more than 25% of a dose of the first administered PTH dosage.
Finkelstein et al. teach teriparatide is the same as human PTH 1-34 (p2495, col 1), which has 100% homology to the instant Seq ID NO: 51. Finkelstein et al. teach the teriparatide dose was reduced by 25% (reading on no more 25%) if any serum calcium value was above 11.5 mg/dl (reading on hypercalcemia) or if the investigators felt that the subject was experiencing a side effect of therapy (p2497, col 1, para 2). Because Finkelstein et al. teach reduction of 25% dosage of an administered PTH-34 if hypercalcemia or side effect occurs after PTH-34 treatment, one of ordinary skill in the art would have found it obvious to reduce no more than 25% an administered PTH-34 if hypercalcemia occurs after administration of PTH-34, reading on claim 1. 
With respect to claims 7-8, Sprogoe et al. teach mice received daily subcutaneous administrations (p130, Example 35, line 25-28). 
With respect to claims 17-18, Sprogoe et al. teach the linker is a biodegradable or a reversible linkage control a half-life ranging from one hour to two months, preferably from one hour to one month under physiological conditions (p20, line 1-5). Thus, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to select a suitable linker structure to control half-life of a PTH conjugate to optimize dosage, regimen, and frequency of administration of a PTH conjugate for treating hypoparathyroidism. 

    PNG
    media_image3.png
    170
    809
    media_image3.png
    Greyscale
With respect to claim 19, Sprogoe et al. show Z comprising a PEG (p86, line 15-20).

    PNG
    media_image2.png
    119
    732
    media_image2.png
    Greyscale
With respect to claim 20, Sprogoe et al. show the L1-L2 is attached to the N-terminus of alpha-amino group of PTH(1-34).
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Sprogoe’s method and composition with Finkelstein’s teaching of dosage optimization of PTH(1-34) treatment because Finkelstein et al. teach hypercalcemia or a side effect as a consequence of administering PTH(1-34) can be resolved by reducing dosage of PTH(1-34) by 25% or less (p2497, col 1, para 2). The combination would have reasonable expectation of success because both references teach administration of PTH(1-34) to treat a disease.


    PNG
    media_image1.png
    713
    701
    media_image1.png
    Greyscale
2.	Claims 1, 6-8, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schteingart et al. (US 2011/0195900 A1) in view of Cleemann et al. (WO 2009/095479 A2, previously cited 1/12/2021) and Finkelstein et al. (J Clin Endocrinol Metab 94: 2495–2501, 2009). 
Claim 1 is drawn to a method of treating a patient having hypoparathyroidism as follows.






    PNG
    media_image4.png
    183
    830
    media_image4.png
    Greyscale
Schteingart et al. teach peptidic parathyroid (PTH) receptor agonist (Title). Schteingart et al. teach PTH-1 receptor agonists, such as PTH (1-34), are known to treat osteoporosis and hypoparathyroidism [0003, 0112, claim 17]. Schteingart et al. show the peptide sequence of PTH(1-34) as follows [0139] with 100% homology to the instant SEQ ID NO: 51.
Schteingart et al. do not teach a controlled release PTH-(1-34) structure. 

    PNG
    media_image5.png
    238
    726
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    165
    428
    media_image6.png
    Greyscale
Cleemann et al. teach a prodrug linker compound formula (I) as follows, wherein R1 and R1a is H or C1-4 alkyl group (e.g., a methyl group; See p4, line 10-29). Cleemann et al.
    PNG
    media_image7.png
    179
    876
    media_image7.png
    Greyscale
 teach the controlled release prodrug linker conjugate comprising a cleavable bond to a biologically active moiety (p4, line 1-4). Cleemann et al. teach a bioactive peptide is parathyroid hormone or any other peptides/proteins (p22, line 10). Cleemann et al. show an example of a prodrug conjugate 49 comprising a thiol functionalized linker conjugated to the N-terminus of alpha amino group of a therapeutic peptide via an amide bond as follows. Cleemann et al. further teach a peptide drug conjugated to maleimide functionalized PEG 40kDa as follows (p67, Example 49; p59, Example 37).  Because Cleemann et al. teach the benefit of using a prodrug conjugate (e.g., parathyroid hormone) to control the half-life of the prodrug conjugate between 1 hr and 3 months under physiological conditions (p6, line 25-27), one of ordinary skill in the art 

    PNG
    media_image8.png
    195
    939
    media_image8.png
    Greyscale

Schteingart et al. in view of Cleemann et al. do not teach a dosage regimen is reduced in response to hypercalcemia by no more than 25% of a dose of the first administered PTH dosage.
Finkelstein et al. teach teriparatide is the same as human PTH 1-34 (p2495, col 1). Finkelstein et al. teach the teriparatide/PTH 1-34 dose was reduced by 25% (reading on no more 25%) if any serum calcium value was above 11.5 mg/dl (reading on hypercalcemia) or if the investigators felt that the subject was experiencing a side effect of therapy (p2497, col 1, para 2). Because Finkelstein et al. teach reduction of 25% dosage of an administered PTH-34 if hypercalcemia or side effect occurs after PTH-34 treatment, one of ordinary skill in the art would have found it obvious to reduce no more than 25% an administered PTH-34 if hypercalcemia occurs after administration of PTH-34, reading on claim 1. 
With respect to claims 7 and 17-18, Cleemann et al. teach the half-life of a prodrug (e.g., PTH) conjugate can be optimized between 1 hour and 3 months under physiological conditions (p6, line 25-27). Thus, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to select the half-life of a PTH conjugate to optimize dosage, regimen, and frequency of administration of a PTH conjugate for treating hypoparathyroidism. The administration frequency of a controlled release a PTH conjugate is a result effective variable, which can be routinely optimized by the half-life of a controlled release PTH conjugate. MPEP 2144.04 (II)(A) states “Optimization Within Prior Art Conditions or 
With respect to claim 8, Schteingart et al. teach PTH-34 administered via subcutaneous injection [0115].
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to modify Schteingart’s PTH(1-34) with Cleemann’s prodrug of PTH because Cleemann et al. teach the benefit of using a prodrug conjugate (e.g., parathyroid hormone) to control the half-life of the prodrug conjugate between 1 hr and 3 months under physiological conditions (p6, line 25-27). The modification would have reasonable expectation of success because both references teach administration of PTH to treat a disease.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Schteingart et al. in view of Cleemann et al.) with Finkelstein’s administration of human PTH 1-34 because Finkelstein et al. teach reduction of 25% dosage of an administered PTH-34 if hypercalcemia or side effect occurs after a first PTH-34 treatment (p2497, col 1, para 2). The combination would have reasonable expectation of success because both Schteingart et al. and Finkelstein et al. teach administration PTH-34 to treat a disease.

3.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schteingart et al. in view of Cleemann et al. and Finkelstein et al. as applied to claims 1, 6-8, 17-18, and further in view of Rau et al. (US 2011/0112021 A1, previously cited 1/12/2021).
Claim 19 is drawn to the Z moiety structure as follows:

    PNG
    media_image9.png
    401
    1084
    media_image9.png
    Greyscale

Schteingart et al. in view of Cleemann et al. and Finkelstein et al. teach a PTH(1-34) conjugate as follows applied to claims 1, 6-8, and 17-20.

    PNG
    media_image8.png
    195
    939
    media_image8.png
    Greyscale

Schteingart et al. in view of Cleemann et al. and Finkelstein et al. do not explicitly show a PEG40 structure.

    PNG
    media_image10.png
    216
    609
    media_image10.png
    Greyscale
Similarly, Rau et al. teach PEG conjugated recombinant protein (Title and Abstract). Rau et al. teach the use of a reversible/transient linker for conjugating a drug to PEG molecule [0087] for controlled release of the drug at a desired condition [0039, 0067-0069], consistent with Cleemann’s teachings (p6, line 25-27). Rau et al. teach the PEG is functionalized with maleimide having molecular weight 40 kDa shown above [0427], reading on claim 19.

    PNG
    media_image7.png
    179
    876
    media_image7.png
    Greyscale
With respect to claim 20, Cleemann et al. teach the linker is linked to the N-terminal α-amine group of a bioactive peptide (p67, Example 49). Cleemann et al. further teach a conjugated bioactive peptide is parathyroid hormone (PTH) instead of exendin (p22, line 10).
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Schteingart et al. in view of Cleemann et al. and .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-8, and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18, 23, 33-34, 39, and 42 of copending Application No. 16/337,713 (the ‘713 application) in view of Finkelstein et al. (J Clin Endocrinol Metab 94: 2495–2501, 2009). 
Claim 16 of the ‘713 application disclosed a method of treating hypoparathyroidism with a controlled-release PTH conjugate no more frequently than once every 24 hours by subcutaneous injection. 
Claim 23 and 33-34 of the ‘713 application disclosed the PTH has the peptide sequence of SEQ ID NO: 51.
Claim 39 of the ‘713 application disclosed a linker structure as follows.

    PNG
    media_image11.png
    189
    843
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    165
    831
    media_image12.png
    Greyscale
Claim 42 of the ‘713 application disclosed the Z moiety is a PEG polymer shown as follows, reading on PEG 40kDa as evidenced by the instant claim 19.
Claim 16, 23, 33-34, 39, or 42 of the ‘713 application does not teach a dosage regimen is reduced in response to hypercalcemia by no more than 25% of a dose of the first administered PTH dosage.
Finkelstein et al. teach teriparatide is the same as human PTH 1-34 (p2495, col 1), which has 100% homology to the instant Seq ID NO: 51. Finkelstein et al. teach the teriparatide dose was reduced by 25% (reading on no more 25%) if any serum calcium value was above 11.5 mg/dl (reading on hypercalcemia) or if the investigators felt that the subject was experiencing a side effect of therapy (p2497, col 1, para 2). Because Finkelstein et al. teach reduction of 25% dosage of an administered PTH-34 if hypercalcemia or side effect occurs after PTH-34 treatment, one of ordinary skill in the art would have found it obvious to reduce no more than 25% an administered PTH-34 if hypercalcemia occurs after administration of PTH-34. Therefore claims 16, 23, 33-34, 39, and 42 of the ‘713 application in view of Finkelstein et al. are obvious to the instant claims 1, 6, and 17.
Claim 16 of the ‘713 application disclosed the composition is administered by subcutaneous injection, satisfying the instant claim 8.
Claim 17 of the ‘713 application disclosed the composition is administered once every 24 hours, satisfying the instant claim 7.
Claim 18 of the ‘713 application disclosed the composition is administered once every week, satisfying the instant claim 18.
Claim 42 of the ‘713 application disclosed the PEG 40kDa structure, satisfying the 
    PNG
    media_image13.png
    158
    797
    media_image13.png
    Greyscale
instant claim 19. 

This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
28-February-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615